558



                OFFICE       OF THE   AlTORNEY     GENERAL   OF TEXAS
                                          AUSTIN
  GROVCRSLLLLRS
   An0”NI-f GINII1.l.

Eoonorable Alton        C.   Arnold
County At tarmy
mzorla    County
NIg1etoa ( Texar
                                         Oplnlon   MO. o-7123
                                         Re:   Whather the Oommlssloners’




Gear 3lr:
          Vie are in reoelpt
lng the opinion  or this depa
quote from your latter   a8 foil
            “The Co~~~&rloners’ C                          a County,    Texas,
      deslrea to appoint                                   be known a8 an
      Vevaluatlon                                         on WIth the County
      Tax Collector’                                      derinite salary ror
      suoh servloes                                     et desirable    person,
                                                        and experlenoe,     la now
                                                         Offloe and is a DaPuty




                     it is not permissible    under the law Sor one person
                    ofiloes at the same tima as I have above enumerated,
      then I would like to know whether a person holdlnq tha ottloe       of
      ‘evaluation  expert’ can also hold the orrloe 0r Deputy Tax Asses-
      sor at the same tine, provided that he reoelved no pay as Peputy
      Tax Assessor but that he bs paid only as an ‘evaluation     expert’;
      in other words, 1s it permissible    for a person to hold both or-
      floes provided ha received   no pay as Deputy Tax Assessor.”
                                                                            559


morable     Alton C. Arnold     - oaae 2


              :ve understand from the above quoted letter            that the
Cmnlsslonera~        Court oontemplater      the appointment of a Deputy
Tex Assessor-Colleotor         to till    the orrice    of tax Wvaluatlon
expert”,     and that you desire to knoxher                said Deputy may
le,gslly retain his ?ositlon          a8 Deputy,    (with or without oompen-
satlon In hla oapaolty as Deputy) and, at the same time hold
the   office    of tax nvaluation      expartv.    ‘Ye point out here that
a pGTGEfri00           1s oreated by the Constitution         or by the statutes,
ana that mloe              oan exist exoept by sanotlon of law. (See 34
Tex. Jur., Pub110 Officers.           pp. 328427,     Sec. 5, and, oases olted
thereunder).        Ka know of no oon8tltutIo5al         or statutory    provision
v:~hIchwould authorize the orsatlon           of the offloe     of tax valuation
e-.pert In ErazorIa County.. Xe point out, .however, that a oontraot
of e.moioymant lo to be distinguished            fmm an office,      ror an office
li?volves a delegation        to the holder of some pw              of the sover-
ei::n functions       oi the government, and the powers of the holder are
conferred by law rather than by contract,               while under a contract,
the speolfio       rights,   powers and obligations       of the parties     are
defined by agreement.           (See 34 Tex. JUr., Yublio orricers,          Sea. 3,
pp. 324-325).        In this conneotion,      we point out that th.is depart-
ment held In Opinion MO. 0-6350 that the Commissioners’ Court was
authorized to enter into a contraot.wIth              a tax valuation     firm wherc-
by said rlrm would rurnlsh teohnioai             lnronxatlon,    with respeot to
certain types or properties,           for the use and benarlt of the Board
of EqualIzatIon        In connection    with its supervision,       equalization
and correction        of assessments and renditions         submitted to said Board
by the Tax Assessor-Collector.
           should the Commissioners1 Court contemplate anterlng        into
a contraot with the Deputy Tax A.ssassor-Collector,     whereby eaid
Deputy, in his individual     capaolty,  would furnish Inrormatlon   for
the use of the Doard of 2quailzatIon      in oonneotlon with Its equal-
ization of valuations    oontalned in the assessments and renditions
submitted to said EIoard by the Tax Assessor-collector,      we call your
attention  to the following    statutory  pIWlslOns:
              Artlola    7252, Vernon’s    Annotated    Clvll   Statutes,   which,
in gart,   provides:
              “Art. 7252. l?aoh Assessor and Collector       of Taxes may
      appoint one or more deputies to assist        him In the assessment
      and collection  of taxes,     sud may require suoh bond from the
      person so appointed,     as he deems necessary for his Indamnlty;
      and the Assessor and Colleotor       of Taxes shall In all oases be
      liable and aocountable     for the prooeedlngs and misconduct I5
      offlce  or 51s deputies;     and the Ceputles   apgolnted in accord-
      anoe with the provisions      of thls artlola   shall do and perform
gonorable   Alton C. Arnold     - oa6se 3


     all the duties imposed and required by law of Asse8sors
     and Collaotors or Taxes; and all aots or 8uoh deputies done
     in oonfonnlty with law shall be as binding and valid as if
     dome by the Assessor and Colleotor  Of Taxes in person. . .";
            Artlole   7211,   V.A.C.S.    wtlch,     in part,   pmvldes:
            *Art. 7211.     Eer8after    when any person, firm or corpor-
     ation renders his, th8Ir or Its property in thlo State ror
     taxation to any tax assessor,          and makes oath a8 to the kind,
     charaoter,     quality   and quantity    of such property,       and the
     sold offloer     aooeptlng eald rendition        from suoh person, flnn
     or oorporatlon      0r suoh property I8 eatl8flsd         that lt la oor-
     rectly and properly valued aooordlng to the reasonable                 oash
     market    value of suoh property 05 the mrket            at the time or its
     rendition,     ha shall list the same acoordlngly;           but, if the
     assessor 1s satisfied        that the value Is below the reasonable
     cash market value       Or 8UOh property,      he shall at onoe place on
     said rendition      opposite    eaoh piece of property so rendered an
     amount equal to the reasonable oa%h market value of suoh prop-
     arty at the time of its rendition,            and if such property shall
     be found to have no market value by suoh opfloer,                then at suoh
     sum as said offloer        shall deem the real or lntrlnsic          value of
     the property;      and  If  the  person  listing    such   property   or the
     owner thereof is not satisfied          with the value placed on the
     property by the assessor,         ha shall 80 notify the assessor,          and
     if desiring     so to do make oath before the aaseasor that the
     valuation     so fixed by said offloer        on eaid properby 1s exoes-
     slve; suoh orrloer        to furnish such rendition,        together with
     !~is valuation     thereon and the oath of suoh person, firm or
     orrioer     or any corporation,      if any suoh oat& has been made, to
      the commissioners’       court  or the county in whloh said rendition
     was made, rhloh oourt shall hear evidenoe and detexmlne the
      true   value  of suoh property on January First,           19     (here give
     year ror whloh assessment Is made) as is herein provided.                  . .“;
            ArtIole   7206,   V.A.C.S.,     which,    in part   provides:
            RArt. 7206.   Each commissioners  court shall convene and
      sit as a board of equalization    05 the second bfonday 15 May of
      each year, or aa soon thereafter    as practicable  berore the
      first  day of June, to receive all the assessment lists    or books
      of the assessors   of their counties iOr inSpeCtiO5, OOrrectiOn
      or equalization   and approval.
            “1.   They shall cause the assessor  to bring before them
      at such meeting all said assessment lists,    books, etc., for
      Inspection,   and see that every person has rendered his prop-
      erty at a fair zmrket value,    and shall have power to send for
gonorable   Alton    0. Arnold   - Pa,qe 4


     persona,      books and paper%, swear and quality persons, to
     osoertaln      the value of suah proparty, and to lower or raise
     the value      on the same.
             “2.    They shall   have power to oorreot     errors   In assess-
     lllents.
            “3.     . . . .
          “4.     After they have lnspeoted and equalized    as nearly
     as possible,     they shall agpmve said llets   or books and return
     same to the assessors      ior making up the general rolls,  when
     said board shall meet agaln and approve the same if same be
     round aorreot.
            “5.     . . . .
            “6.  The assessors     of taxes shall furnish said board on
     the first   Xondap In Map of eaoh year,      or as soon thereafter
     as praotloabls,    a oertlf’led    list of names or all persons who
     either reruSe to swear or to qualify or to have signed the
     oath required by law, together with the assessment of said
     ;erson’s   property made by hlm through other Information;          and
     said board shall examine, equalize and correct         assessments
     so made by the assessor,        and when so revised,  equalized    and
     correoted,   the same shall be appmved.”
             ‘Under the provlalons    of Artlola    7252, aupra, a Deputy
Tax Assessor-Colleotor      Is granted fill    authority       “to do and perform
all the duties imposed and required by law or Assessors                and Col-
lectors    of Taxeav~, and his aota “done In oonronnlty with law are as
blndfng and valid 8s if done by the Assessor and Colleotor                of Taxee
in person.*      Under the provisions     of Artlole     7211,    a Tax Aeseasor-
Colleotor,     or his Deputy, Is autLorlzed to list property at the
rendered valuation when he la aatlarled          that said property has been
properly valued; but ii he la satisfied          that the rendered value is
belm    the correot    and pnper    value of said pzvperty,         he Is required
to place on said rendition        the amount ‘.hlch he deems to be the oor-
rect and proper valuation        of auoh property.       Under the provlslons
Or Section 6 or Artiole       7206, the Assessor-Colleotor,          or his Deputy,
la required to make an assessment and place a valuation                upon all un-
rendered properties      In the county and to furnish to the Doard of -
mtion,            by a prescribed    time, a oertlfled       list of owners or
Wlrendered properties      together with his assessment and valuation             of
suoh 2ropert.y.      Dnder the provisions    of Seotlon 1 of Artiole         7206,
the Lsaessor-Colleotor,       or his Deputy, la required to submit all or
his assessment lists      to the Commlssloners’ court for Its inspection.
Oorrection and approval at the time said court convenes as a Doard
Of Equalization      In the manner prescribed      by said hrtlale.        Thus,
                                                                                562


Fonorable   Alton   C. Arnold - usa8 5


under the Soregoing statutory    provisions,   the Tax Assesaor-Col-
lector,  or his Deputy, has certain 9reaorlbed     duties to perfollp,
in :tis orflolal ospaolty,   with reterenoe  to the valuation   of all
rendered, as well as unrendered properties      in the county.
             In view of the foregoing   statutory   provisions,   it la
our s9inlon that the aerrrloes whloh a Deputy Tax Asseaaor-Col-
lector,    would perform under a oontraot,     whereby, in his individual
oapaoity,    he would furnish lnfonnatlon     as to the valuation   of
;ropertlea    for the use and benefit   of the Board of Equalization     l$
its supervision     and equalization  of assessments and renditions,
?!auld be related to and oonneoted with the duties above mentioned
vP,ich he is authorized and required by law to perform In his offl-
cisl capacity.
             ‘Ye point out here that the compensation of e Deputy Tax
;.s:esaor-Collector     in Brezorla County Is governed by the appli-
cable section of Artlole       3902, G.A.C.3.   Furthermore, we oall your
attention     to the following   language contained   in 3eotion 53 of
.:.rticle 3 of the Constitution      of Texas:
             “The Legislature    shall have no power to grant, or to
      authorize   any county or IlDlnlclpal authority    to grant, any
      extra ooapenaation,     fee or allowance to a pub110 officer,
      agent, servant or oontraotor,       after aervloe has been render-
      ed,   or a contraot   has  been  entered  into, and performed in
      :::hole or in part; nor pay, nor authorize      the payment of, anp
      claim created against any oounty or munloipallty         of the State,
      under any agreement or oontraot , made without authority        of
      Law.”
              Although it has been held that the CommlsaIonera~ Court
may lavrrully     enter into a oontraot with a county offloer,              in his
individual     capaolty,    to perform services      for the oounty when said
officer    has nonlegal duty, in his official           capacity,    in connection
with the services       whloh he performs under auoh contraot             (Jones   v.
Beltman, 171 3.;‘:. 227; Lattlmore v. Tarrant County, 124 S.:V. 205),
we know of no provision        authorizing    a commlasloners~ court to enter
Into a oontraot with an officer          to furnish information         with reapeot
to the valuation       of pro9ertlea,    in his Individual        capacity,    when
the law authorizes        and requires said offloer,        in his offiolal      oapac-
ity, to approve the valuations          as rendered or t0 place what he con-
aiders to be a Jroper valuation upon such renditions,                  as well as to
nake an assessment and place a valuation              upon unrendered 3mperties,
and to submit all of such lists          of renditions     and assessments to
t;e Board of Equalization         for its oonsideration.          In view of the
foregoin:,     it is our opinion that so long as the Deputy Tax Asaea-
sor-colleotor       retains his official     ?osItlon    as such Deputy,       the
                                                                          563


znorsble   Alton C. Arnold    - oaca 6


Co:~.~zlasloners~ Court viould not be lerrally authorized      to enter into
a cmtrsot    with said Deputy to perform the duties of tax valuation
expert, regardless     of whether or not he reoelree      a salary as a
repute.    It la our rurther opinion that any agreement to pay said
Deputy any amount es salary      or otherwise,   in exoeas of the maxl-
num compensation presorlbed      by the applloable    seotlon of Artlola
3202, which oovers all oompenaatlon allowed by law for all of the
ofliiolal  services   of auoh Deputy, inoludlng    his aervloes    in oon-
nection with the ve,luatIon of properties      for taxation,     would oon-
stitute “extra     compenaatlonW, and the payment to said orricer       of
such extra compensation would be in violation         of Artlole   3, Seotion
53 of the Constitution     of Texas.
          7/e trust that     the above and roregolng   will   aatlstaotorlly
answer your Inqulrlea.
                                         Yours very truly,